1. Pakistan: murder of the Governor of Punjab, Salmaan Taseer (
Mr President, very briefly: the new text in paragraph 8 should be added after the appeal at the end of the paragraph, and in paragraph 17 it was agreed to delete 'ratify fully and without' and replace it by 'withdraw the reservations on'. These are simply factual changes to the text.
Mr President, I would like to change paragraph 14 to the following: 'Reiterates its call to the government of Pakistan to carry out a thoroughgoing review of the blasphemy laws and their current application, including the mandatory death penalty or life imprisonment prescribed by Section 295 C of the Pakistan Penal Code for anyone found guilty of blasphemy against the prophet Mohammed, with a view to implementing amendments as suggested by the Federal Minister for Minority Affairs'.